

EXHIBIT 10.6

SECOND AMENDMENT TO LEASE
This SECOND AMENDMENT TO LEASE (“Second Amendment”) made as of February 6, 2014,
by and between RXR SL Owner LLC (“Landlord”) and Martha Stewart Living
Omnimedia, Inc. (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord’s predecessor and Tenant’s predecessor (Intrigue Music, LLC
whose interest has been assigned to Tenant) entered into a written agreement of
lease dated as of February 2004 (the “Original Lease”), as amended
(collectively, the “Lease”), wherein and whereby Landlord’s predecessor leased
to Tenant’s predecessor certain premises known as Rooms 1080C, 1080D and 10 Roof
1, as more particularly described in the Lease (collectively, the “Premises”),
in the building located at 601 West 26th Street, New York, New York (the
“Building”); and
WHEREAS, Landlord and Tenant have agreed that Tenant shall surrender the entire
Premises, consisting of 11,448 rentable square feet on the tenth floor of the
Building, as well as an adjoining terrace (the “Surrendered Space”), as such
Surrendered Space is shown on Exhibit A attached hereto and made a part hereof,
all upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, Landlord and Tenant agree as follows:

1.Capitalized terms used and not defined in this Second Amendment shall have the
meanings ascribed to those terms in the Lease.
2.    Provided that on or prior to fifteen (15) business days after Landlord’s
and Tenant’s full negotiation of this Second Amendment, Tenant (i) has executed
this Second Amendment and (ii) surrendered actual possession of the Surrendered
Space to Landlord, then Tenant shall be deemed to have surrendered legal
possession of the Surrendered Space to Landlord, and Landlord accepts such
surrender in its broom clean, “as-is” condition (except for only those items of
personal property and fixtures set forth on Exhibit B annexed hereto and made a
part hereof that are permitted to remain in the Surrendered Space), and the term
of the Lease with respect to the Surrendered Space shall be deemed to have
wholly merged and extinguished as of February 14, 2014 (the “Surrender Date”).
As of the Surrender Date, neither Landlord nor Tenant shall have any further
liability or obligation to the other, including, without limitation, Tenant’s
obligation to pay rent or additional rent, except and to the extent expressly
set forth in this Second Amendment and that certain Tenth Amendment to Lease
between Landlord and Tenant, also executed on or about the date hereof,
regarding a lease between Landlord’s predecessor and Tenant dated August 20,
1999, as amended. Landlord shall complete the following work after the Surrender
Date at Landlord’s sole cost and expense (the “Work”), provided that Tenant
shall cooperate with Landlord’s efforts to complete the Work at no cost or
expense to Tenant: (a) the removal of the existing staircase, any necessary
patching of the floor of the 9th floor and the closing of the penetration
between the 9th and 10th floor of the Premises by installing a concrete slab
with the resulting ceiling to be fireproofed, painted and code compliant with
lighting similar to the current lighting in Tenant’s 9th

1

--------------------------------------------------------------------------------



floor reception area unless otherwise decided by Tenant, (b) the separation of
the electrical power and the heating, ventilating and air conditioning systems
between the Surrendered Space and the Premises located on the 9th floor and (c)
the disconnection of the security system between the Surrendered Space and the
Premises located on the 9th floor (and upon such disconnection of the security
system Landlord shall use commercially reasonable efforts to return the
hardware-security cameras, keypads and readers to Tenant in their as is
condition as of the date hereof with no representations or warranties
whatsoever). All Work shall be commenced promptly by Landlord after the
Surrender Date, diligently prosecuted to completion in a good and workmanlike
manner, which is free and clear of defects and which minimizes interference with
Tenant’s continuing business operations conducted elsewhere in the Building. If
the performance of any such Work would result in a material intereference with
Tenant’s continuing business operations such Work will be performed before or
after normal business hours or on the weekend. Should Tenant hire any of its own
consultants in connection with the coordination of the Work, the cost of such
consultants shall be at Tenant’s sole cost and expense. Tenant gives, grants and
surrenders to Landlord the Surrendered Space and all of Tenant’s right, title
and interest therein and under the Lease with respect to the Surrendered Space
on the Surrender Date.
3.    Tenant covenants and agrees on behalf of itself, its successors and
assigns, that it has not done or suffered (and will not do or suffer) anything
whereby the Surrendered Space has (or will) become encumbered in any way
whatsoever.
4.    Through and including the Surrender Date, Tenant shall continue to pay to
Landlord any and all rent, payments, sums or charges due or to become due with
respect to the Surrendered Space pursuant to the terms of the Lease.
5.    As of the Surrender Date, Tenant does hereby release and relieve Landlord,
its successors and assigns, from and against any and all claims, obligations and
liabilities of every kind and nature whatsoever, thereafter arising out of or in
connection with the Surrendered Space.
6.    As of the Surrender Date, Landlord accepts the surrender of the
Surrendered Space and does hereby release and relieve Tenant and its respective
successors and assigns, from and against all claims, obligations and liabilities
of every kind and nature whatsoever thereafter arising out of or in connection
with the Surrendered Space, including, without limitation, any liability for
condenser water supplied to the Surrendered Space, except with respect to any
charges arising under the Lease not billed or paid by Tenant prior to the
Surrender Date.
7.    (a) Tenant represents and warrants to Landlord that it has not dealt with
any broker or finder in connection with the matters contemplated in this Second
Amendment other than Newmark Grubb Knight Frank (“Newmark”). Tenant will
indemnify and hold Landlord harmless from any claims or liabilities for any
breach of the foregoing representation by Tenant or any brokerage commission
incurred by reason of Tenant having dealt with any broker in connection with
this Second Amendment. Tenant agrees to pay Newmark a commission for this
transaction pursuant to separate agreement with Newmark.



2

--------------------------------------------------------------------------------



(b)    Landlord represents and warrants to Tenant that it has not dealt with any
broker or finder in connection with the matters contemplated in this Second
Amendment. Landlord will indemnify and hold Tenant harmless from any claims or
liabilities for any breach of the foregoing representation by Landlord or any
brokerage commission incurred by reason of Landlord having dealt with any broker
in connection with this Second Amendment.
(c)    The provisions of this Paragraph 7 shall survive the expiration or
earlier termination of the Lease.
8.    (a)    Subject to the terms, covenants and conditions of this Second
Amendment, this Second Amendment shall become effective when it is fully
executed and delivered by the parties.
(b)    This Second Amendment and the Lease constitute the entire agreement
between the Landlord and the Tenant on the subject matter, and may not be
changed, modified, discharged or amended except by an instrument in writing duly
executed by Landlord and Tenant.
(c)    All prior discussions between the parties with respect to the subjects
hereof are incorporated herein and shall have no force or effect except as set
forth herein.
(d)    In the event of any inconsistency between the provisions of this Second
Amendment and those contained in the Lease, the provisions of this Second
Amendment shall govern and be binding.
(e)    This Second Amendment may be executed in counterparts.
(f)    This Second Amendment shall be construed without regard to any
presumption or rule of law requiring construction or interpretation against the
party causing this Second Amendment be drafted.
9.    Notwithstanding anything to the contrary contained herein, Tenant may
continue to occupy the so-called “radio room” after February 14, 2014 as a
licensee until such time as Landlord provides Tenant with a two (2) day written
notice of termination to vacate the radio room. Tenant’s use of the radio room
will be subject to all of the terms, covenants and conditions of the Lease
(except the covenant to pay rent) had the Lease not been surrendered. Absent
Landlord’s gross negligence or wilful misconduct, Tenant shall indemnify and
hold Landlord harmless from and against any and all liability arising out of its
use of the radio room including, but not limited to, any claim for damages by
any succeeding tenant arising out of any holdover by Tenant beyond the date it
is required to vacate the radio room hereunder.

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have each executed this Second Amendment
as of the day and year first above written.


 
LANDLORD
 
RXR SL OWNER LLC 


 
By: /s/ Richard Conniff                          
   Name: Richard J. Conniff 
   Title: Authorized Person
 


TENANT
 
MARTHA STEWART LIVING OMNIMEDIA, INC.




By: /s/ Kenneth P. West                          
   Name: Kenneth P. West 
   Title: Executive Vice President/CFO








4

--------------------------------------------------------------------------------



EXHIBIT A

THE SURRENDERED SPACE



5

--------------------------------------------------------------------------------



[ex106secondamendment2_image1.gif]



6

--------------------------------------------------------------------------------



EXHIBIT B


PERSONAL PROPERTY AND FIXTURES
WHICH SHALL REMAIN IN THE SURRENDERED SPACE


10th Floor
 
 
 
Furniture: Island Laterals (short)
35
Furniture: Islands
14
Furniture: Pedastals (P/P/F)
55
Furniture: Workstations
101
Storage: Lateral (6 drawer)
12



All lighting fixtures (except for track lighting previously installed by Tenant)
and doors for office sliding doors shall remain

7